Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 1 of 27




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-_______

THE STATE OF COLORADO, by and through THE COLORADO
DEPARTMENT OF LABOR AND EMPLOYMENT, DIVISION OF
VOCATIONAL REHABILITATION and its BUSINESS ENTERPRISE
PROGRAM,

       Plaintiff,

v.

THE UNITED STATES OF AMERICA, by and through THE HONORABLE
MARK ESPER, SECRETARY OF DEFENSE, and THE HONORABLE
BARBARA M. BARRETT, SECRETARY OF THE AIR FORCE,

       Defendants.



 COMPLAINT AND REQUEST FOR TEMPORARY AND PRELIMINARY
                  INJUNCTIVE RELIEF

     The STATE OF COLORADO, by and through the Colorado Department of Labor

and Employment, Division of Vocational Rehabilitation and its Business

Enterprise Program (“Colorado”), and files this Original Complaint and Request

for a Temporary Restraining Order and Preliminary Injunctive Relief seeking,

inter alia, to enjoin Defendants, the UNITED STATES OF AMERICA, from

proceeding with any actions under Solicitation No.: FA255020R0010 (the

“Solicitation”) (or performance of any contract award thereto) for dining facilities

services at Schriever Air Force Base (“Schriever AFB”), Colorado, until such
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 2 of 27




time as the arbitration proceeding initiated by the STATE OF COLORADO pursuant

to the Randolph-Sheppard Act (the “Act”), 20 U.S.C. § 107 et seq. is concluded.

                                  I. SUMMARY


        1.   A blind vendor licensed by Colorado has operated the dining facility

contracts at Schriever AFB for over 15 years and most recently under a 2015

contract that Defendants recognized was subject to the Act. Pursuant to the Act,

blind vendors licensed by Colorado have a prior right to operate the military

dining facilities contract at Schriever AFB. The Air Force is charged with

establishing Randolph-Sheppard vending facilities, such as cafeterias, wherever

feasible. 20 U.S.C. § 107(b)(2). The feasibility standard for cafeterias is if the

blind vendor can provide satisfactory service at a reasonable price. Id. at 107d-

3(e).

        2.   Evaluations have now concluded, and on August 7, 2020, Schriever

AFB provided notice that Colorado would not be awarded the new dining

facilities contract (“Contract”), and it was awarded to another bidder.

        3.   Colorado participated in debriefings with Schriever AFB that

concluded on August 18, 2020. Based on the information provided after the

award, it became clear that Schriever AFB found that Colorado would provide

quality service, but ignored its own conclusion that Colorado could provide this

                                          2
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 3 of 27




service at a fair price, and awarded the contract to the lowest bidder in violation

of the Act. It even improperly inflated the price of Colorado’s bid by 10%. As a

result, Colorado determined that Schriever AFB violated the Act in this

Solicitation and, on August 20, 2020, initiated an arbitration challenging the

award to another bidder pursuant to the Act.

      4.     Counsel for Colorado inquired if Schriever AFB would delay any

transition to a new contractor until the arbitration was concluded, and Schriever

refused to delay the transition that is scheduled to occur on August 28, 2020.

      5.     Colorado brings this action seeking injunctive relief to prevent

Defendants from continuing their ongoing procurement or transitioning the

dining facilities to another contractor in connection with the Solicitation for the

dining services contract at Schriever AFB until such time as the Department of

Education arbitration required by the Act is concluded. Colorado may need to

seek a Temporary Restraining Order if Schriever AFB did not exercise its

discretion to delay the transition pending a hearing on a preliminary injunction.

      6.     Colorado will be irreparably harmed if the contract is transitioned

prior to the conclusion of arbitration initiated by Colorado with the Department

of Education to confirm the Act’s applicability to the new contract. Accordingly,

Colorado is entitled to an injunction until the conclusion of the Department of


                                         3
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 4 of 27




Education arbitration.

                                 II. PARTIES

      7.    Plaintiff, the State of Colorado, by and through the Colorado State

Business Enterprise Program, is a Colorado state agency and the State

Licensing A gency (“SLA”) under the Randolph-Sheppard Act, 20 U.S.C. §§ 107

et seq. and its implementing regulations.

      8.    Defendant, the UNITED STATES OF AMERICA, is acting by and

through the Honorable Mark T. Esper, acting Secretary of Defense, and the

Honorable Barbara M. Barrett, Secretary of the Air Force. Secretaries Esper and

Barrett, are acting by and through, Mr. William Ray, the Contracting Officer

assigned to this procurement. Secretaries Esper and Barrett will be served with

a copy of the instant Complaint by delivering same to the United States

Attorney for the State of Colorado. Additionally, service is to be accomplished

on Defendants by sending a copy of the summons and complaint via certified

mail to (1) the civil process clerk at the United States Attorneys’ Office, (2) the

Attorney General of the United States in Washington D.C., and (3) to

Secretaries Esper and Barrett.

                            III. JURISDICTION

      9.    As recently affirmed by the Tenth Circuit, jurisdiction is proper in


                                         4
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 5 of 27




this Court under 28 U.S.C. §§ 1346, 1331 (arising from the

Randolph­Sheppard Vending Facility Act, 20 U.S.C. §§ 107 et seq.) and 5

U.S.C. §§ 701 et seq. (judicial review of federal agency action). See Kansas v.

SourceAmerica, 874 F.3d 1226, 1251 (10th Cir. 2017).

      10.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331

as this civil action arises under the laws of the United States, namely the

Randolph-Sheppard Act, 20 U.S.C. §§ 107 et seq., as amended; and applicable

federal regulations.

      11.     Jurisdiction is also proper in this court under the All Writs Act, 28

U.S.C. § 1651, which authorizes federal courts “to issue all writs necessary or

appropriate in and of their respective jurisdictions and agreeable to the usages

of principles of law.”

      12.     The arbitration initiated by Colorado pursuant to the Act does not

act as a bar to this Court’s jurisdiction over the issues presented in this

Complaint. See Kentucky v. United States, ex rel. Hagel, 759 F.3d 588, 597-599

(6th Cir. 2014) (finding that completing arbitration under the Act is not a

jurisdictional prerequisite). Additionally, failure to complete the arbitration

before the filing of this Complaint is not a jurisdictional prerequisite either. Id.

at 599-600.


                                          5
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 6 of 27




      13.    Venue is proper in this district pursuant to 28 U.S.C. § 1331 in

that a substantial part of the events giving rise to this action occurred in

Colorado. Specifically, the contract sought to be awarded will be performed at

Schriever AFB.

                        IV. NATURE OF THE CASE

      14.    The Randolph-Sheppard Vending Facility Act, 20 U.S.C. §§ 107 et

seq. was passed by Congress to provide blind persons with gainful

employment and to enlarge their economic opportunities. See 20 U.S.C. §§

107(a) (describing the Act’s purpose and authorization). Pursuant to the Act,

federal agencies have an affirmative obligation to establish vending facilities for

blind licensees on all federal property to the extent the facilities would not

adversely affect the interests of the United States. Id. at § 107(b).

      15.    In furtherance of these objectives, Congress mandated that priority

be given to the appropriate SLA and its licensed blind vendor on all contracts for

cafeteria operation services on Federal property. See 20 U.S.C. §§ 107(b). These

contracts are issued in the name of the SLA and operated by a designated blind

vendor. Colorado State Business Enterprise Program is the SLA for Colorado

under the Act and Mr. John “Jack” Riley is the licensed blind vendor chosen by

Colorado. The blind vendor has a prior right to operate these contracts pursuant


                                         6
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 7 of 27




to the Act.

      16.     The current contract is a 5-year contract for food services awarded

to Colorado in 2015.

      17.     Schriever AFB has recognized the Act’s priority for cafeterias

applies to its dining facilities contracts for food preparation and dining services

for the last 15 years, and Colorado has obtained the Schriever AFB dining

facilities contracts since that time. Colorado obtains the contracts at Schriever

AFB through a competitive solicitation pursuant to the Act. The contracts are

operated by licensed blind vendors.

      18.     The Act provides Colorado should be awarded the contract if it

submits a technically acceptable bid for a fair price; it does not have to submit

the lowest priced bid. Colorado was denied this statutory advantage because it

was required to submit the lowest priced bid to receive the award.

      19.     The Act provides that if Colorado determines that Defendants are

failing to comply with the provisions of the Act, Colorado may file a complaint

for arbitration with the Secretary of Education.

      20.     By letter dated August 20, 2020, Colorado initiated its complaint for

arbitration with the DOE Secretary challenging the Defendants’ decision to

eliminate the Randolph-Sheppard opportunities at Schriever AFB.


                                         7
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 8 of 27




            V. FACTUAL AND PROCEDURAL BACKGROUND

                      A.   Randolph-Sheppard Act.

      21.    Pursuant to the Act, federal agencies have an affirmative obligation

to establish vending facilities for blind licensees on all federal property, such as

the military dining facilities on Schriever AFB, to the extent the operation of

these facilities would not adversely affect the interests of the United States. See

20 U.S.C. § 107(b).

      22.    The Act allows Defendants to directly negotiate with Colorado for

dining facilities contracts without competitive procurement. If direct

negotiations are not conducted, then the Act requires Defendants to conduct a

solicitation pursuant to the Act’s competitive provisions to determine if the

operations can be provided at a reasonable cost with food of a high quality when

compared to that currently provided. See 34 C.F.R. §§ 395.33(a); (d).

      23.    If the SLA provides a proposal judged to be within a competitive

range, then the executive agency awards the contract to the SLA. See 34 C.F.R.

§§ 395.33(b). This is the process by which Colorado secured numerous contacts

on Schriever AFB since 2000.

      24.    Colorado has operated dining facilities contracts at Schriever AFB

for the last 15 years and there is no question they can provide quality service.


                                          8
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 9 of 27




Indeed, Colorado’s proposal was deemed technically acceptable. Similarly,

Colorado has been providing the dining facility services at a reasonable cost

since 2000, and its bid on the Solicitation was less than the independent

government estimate.

      25.    The Act further requires an arbitration through the DOE Secretary

whenever the SLA decides that an executive agency failed to comply with the

Act or “any regulations issued thereunder.” 20 U.S.C. §107d-1(b); see also, 20

U.S.C. §107d-2. Colorado made that determination and requested arbitration.

                           B.     Solicitation.

      26.    On June 23, 2020, Defendants issued a procurement for food

services at Schriever AFB under the Solicitation. As in the many previous food

services contracts at Schriever AFB performed by Colorado, the Performance

Work Statement for this Solicitation described the work required of the

contractor. The services required for the Solicitation are nearly identical to the

ones listed in previous performance work statements for contracts to perform the

food services at Schriever AFB.

    C.      Violations of the Act, its implementing regulations, and the
                resulting impact to Colorado and its Blind Vendor.

      27.    Under the Act, Schriever AFB was obligated to give priority to

Colorado and its vendor to operate the dining facilities contract. 20 U.S.C. § 107

                                         9
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 10 of 27




and 34 C.F.R. § 395.33. The feasibility standard for cafeterias is if the blind

vendor can provide satisfactory service at a reasonable price. Id. at 107d-3(e).

      28.    In its debriefing, Colorado learned that the Air Force acknowledged

the satisfactory quality of its services and stated that Colorado’s proposed price

was 1.53% below the independent government estimate. Schriever AFB also

evaluated Colorado’s proposed price as “affordable and balanced.” Despite that

determination, Schriever AFB failed to place Colorado in a competitive range,

and in fact did not even establish a competitive range, but instead simply

awarded the Contract to the lowest bidder. Schriever AFB even improperly

added a 10% HUBZone preference to Colorado’s price to justify its decision.

      29.    Colorado avers that, in violation of the Act, Defendants improperly

added a 10% HUBZone preference to Colorado’s price, and failed to establish a

competitive range to determine if Colorado had a fair price, not the lowest price.

      30.    Profits from the Schriever AFB food services contract constitute the

primary source of business income for Riley.

      31.    Losing the Schriever AFB contract would mean that Riley would

have to shut down his business.

      32.    Additionally, pursuant to the Act, 20 U.S.C. § 107b(3), Colorado

receives from Riley a set-aside fee based upon Riley’s profits from the operation


                                        10
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 11 of 27




of the Schriever AFB food services contract. These set aside funds derived from

the Schriever AFB food services contract are used by Colorado to support other

programs for the blind vendors in Colorado, such as the repair and replacement

of outdated equipment for its blind vendors. The food services contract at

Schriever AFB is by far the largest contract available to Colorado under the Act

and the fees it generates for Colorado cannot be replaced.

      33.    There is an advantage to bidding on a contract as the incumbent for

that contract. The incumbent knows the most about the contract, has experience

working with the contract and has a team assembled to work on the contract.

The incumbent has no start-up cost to assemble that team.

      34.    Should the contract be awarded to another bidder, Colorado will

lose a substantial number of team members from its team of workers that are

currently performing under the incumbent contract. Colorado will lose a team of

valued individuals that took years for it to develop and who have assisted

Colorado in successfully operating at Schriever AFB for over 15 years. If

Colorado is not granted an injunction, Colorado will have substantial recruiting

costs and rehiring costs as it attempts to rebuild its team after the conclusion of

the pending arbitration. In all probability, Colorado will not be able to restore its

team to its original composition and experience.


                                         11
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 12 of 27




      35.    Not only will Colorado lose a highly skilled workforce, but it will

also lose the advantage it earned as an incumbent contractor. These losses

would significantly impact its competitiveness on future procurements. As a

result, upon any future solicitations, Colorado would need to increase its pricing

to cover phase-in costs and include in any future proposals the increase in

unemployment insurance rates that it will most certainly experience.

Ultimately, these losses will only serve to make Colorado less competitive on any

future solicitations, thereby significantly impairing its future business

prospects.

      36.    Colorado would also be irreparably harmed if the transition moves

forward on August 28 because the transition would permit the new company to

learn Colorado’s confidential operational information and trade secrets. As part

of the transition, the new contractor will be permitted to physically observe

Colorado’s operations, talk to employees and management, and obtain other

confidential operational information, including confidential cost control and

scheduling measures that it would not otherwise be able to obtain. This would

prejudice Colorado and its teaming partner as that information could be used to

their disadvantage in future competitive bidding situations.

      37.    Colorado has no adequate remedy at law for being wrongfully


                                        12
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 13 of 27




deprived of the Schriever AFB food services contract.

      38.    Colorado will suffer irreparable harm if award of the contract is

made to another offeror in violation of the Act and implementing regulations.

Absent injunctive relief, this irreparable harm manifests itself in at least one or

more of the following forms: (i) Colorado will be wrongfully deprived of a

meaningful arbitration in accordance with the Act especially where, as here,

Colorado is likely to regain eligibility for its priority under the Act to this

contract award; (ii) revenue from the food services contract at Schriever AFB

represents Riley’s primary income; (iii) the set-aside that Colorado receives from

net proceeds of Schriever AFB food services contract will no longer be available

to Colorado and cannot be replaced to support other Colorado programs critical

to the Colorado blind, and Colorado and Riley will lose the advantages to bidding

on a new contract as the incumbent.

                       D.     Arbitration demand.

      39.    By letter dated August 20, 2020, Colorado initiated the required

arbitration by filing a request for arbitration with the United States Department

of Education, Rehabilitation Services Administration. The arbitration demand

challenges Defendants’ failure to establish a competitive range, into which

Colorado would have surely fallen, where meaningful discussions with Colorado


                                          13
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 14 of 27




would have easily determined that it was possible for Colorado to provide a fair

price and Defendants’ failure to properly apply the Randolph-Sheppard priority

to the Solicitation when it added a 10% HUBZone increase to Colorado’s price.

 E.    Injunctive relief requested is necessary to adequately address the
                               irreparable harm.

       40.   Based on allegations of this Complaint, Plaintiff has the substantial

likelihood of success on the merits that:

       a)    Defendants violated the Act by wrongfully added a 10%
             HUBZone preference to Colorado’s proposed price;

       b)    Defendants violated the Act by failing to establish a
             competitive range and failing to award the contract to
             Colorado.

       c)    Without injunctive relief, Colorado has no adequate remedy
             at law when they prevail in the arbitration;

       d)    Defendants must be enjoined from proceeding with the
             Solicitation until the DOE arbitration has been conducted and
             decision rendered subject to judicial review as to whether
             Defendants violated the Act.

       41.   Defendants will not be harmed by an injunction because Colorado,

through Riley, is currently performing quality food service at a fair price at

Schriever AFB and will continue to do so without interruption until a lawful

contract award can be made in accordance with the subject Solicitation and the

Act.

       42.   An injunction serves the public interest by enforcing the arbitration
                                        14
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 15 of 27




rights granted by Congress under the Act, by furthering the purposes of the Act

in preserving the status quo until a decision by the DOE arbitration panel, by

preserving this Court’s power of review under the Administrative Procedure Act

(“APA”) of the arbitration decision which is a “final agency action” for purposes

of the APA, and by ensuring that contract awards by federal agencies are

lawfully made.

                               VI. COUNT I:
      Colorado is Entitled to Injunctive Relief Pursuant to the All Writs
                                     Act.

      43.    The allegations set forth in the preceding paragraphs of this

Complaint are incorporated by reference herein in their entirety into Count I.

      44.    The All Writs Act, 28 U.S.C. § 1651, authorizes federal courts to

“issue all writs necessary or appropriate in aid of their respective jurisdictions

and agreeable to the usages and principles of law.” While there is some general

hesitancy to review non-final administrative action, courts have found authority

under the Act to issue writs of mandamus and injunctions to agencies to compel

action or suspend the enforceability of preliminary decisions while parties

pursue administrative appeals. See 28 U.S.C. § 1651; see also 16 Charles Alan

Wright et al., FEDERAL PRACTICE AND PROCEDURE § 3942 (3d ed. 2012) (“A

substantial number of cases recognize power in the courts of appeals to


                                         15
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 16 of 27




intervene under the All Writs Act without the pretense of characterizing agency

action as final.” (footnote omitted)).

      45.    Here the Act mandates that SLAs resolve their disputes with

executive agencies through arbitration with the DOE Secretary. 20 U.S.C.

§107d-1(b); see also, 20 U.S.C. §107d-2. The Act further says that after the DOE

arbitration panel gives notice, conducts a hearing and renders a decision, that

decision is a final agency decision subject to review under the APA. See 20

U.S.C. §107d-2(a).

      46.    Therefore, once the DOE arbitration panel issues its decision, this

Court would have jurisdiction over that DOE arbitration decision as final agency

decision subject to APA review. 5 U.S.C. §§701-706.

      47.    The United States Supreme Court recognized in Arrow

Transportation Co. v. Southern Railway the All Writs Act’s power to “preserve

the court’s jurisdiction or maintain the status quo by injunction pending review

of an agency’s action.” 372 U.S. 658, 671 n.22 (1963).

      48.    For a district court to issue a writ under the All Writs Act, three

elements must be satisfied. Cheney v. U.S. Dist. Court for D.C., 542 U.S. 367,

380, 124 S. Ct. 2576, 159 L. Ed. 2d 459 (2004). First, “the party seeking issuance

of the writ [must] have no other adequate means to attain the relief he desires.”


                                         16
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 17 of 27




Id. This condition is “designed to ensure that the writ will not be used as a

substitute for the regular appeals process.” Id. “Second, the party seeking the

writ must meet its ‘burden of showing that [its] right to issuance of the writ is

clear and indisputable,’” Id. at 381. Third, even if the first two prerequisites

have been met, the issuing court, in the exercise of its discretion, must be

satisfied that the writ is appropriate under the circumstances. Here, Colorado

meets all three requirements.

      49.      First, as alleged above Colorado and its blind vendor have no

adequate remedy should the Defendants proceed with award and begin contract

performance. The loss of the Schriever AFB contract resulting from an improper

application of the Act will cause irreparable harm to both Colorado and its blind

vendor.

      50.      Second, there are clear violations of the Act and its implementing

regulations.

      51.      Third, the injunctive relief sought herein is necessary to preserve

the status quo and allow Colorado to exercise its statutory rights under the Act.

This is precisely the situation which requires this Court’s discretion to prevent

an otherwise improper award and allow Colorado to seek a proper remedy under

the Act.


                                          17
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 18 of 27




                              VII. COUNT II:
         Colorado is Entitled to Injunctive Relief Based on Clear and
                      Prejudicial Violations of the Act.


        52.   The allegations set forth in the preceding paragraphs of this

Complaint are incorporated by reference herein in their entirety into Count II.

        53.   Pursuant to FED. R. CIV. P. 65, Colorado asks this Court to issue a

temporary restraining order and preliminary injunction enjoining Defendants

from proceeding with the procurement while the arbitration is pending before

the Department of Education.

        54.   In deciding whether to grant preliminary injunctive relief, the Court

considers four factors: (1) Plaintiff’s likelihood of success on the merits; (2)

whether Plaintiff may suffer irreparable harm absent the injunction; (3) whether

granting the injunction will cause harm to others; and (4) the impact of an

injunction upon the public interest. Fish v. Kobach, 840 F.3d 710, 723 (10th Cir.

2016); Petrella v. Brownback, 787 F.3d 1242, 1257 (10th Cir. 2015); Att’y Gen. of

Oklahoma v. Tyson Foods, Inc., 565 F.3d 769, 776 (10th Cir. 2009). No single

factor is dispositive. Trial courts are to balance the four factors and not consider

them prerequisites to the issuance of a preliminary injunction.

   A.     Colorado is likely to succeed on the merits of the Arbitration.

                     1.     The Solicitation is subject to the Act.
                                          18
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 19 of 27




      55.     Colorado is likely to prevail on the merits of the arbitration. The

violations of the Act are clear and are proven by the undisputed actions of the

Defendants.

      56.     The Department of Defense has explained that historically, the

military Services have operated dining facilities using in-house (active duty or

DOD civilian) personnel. With the end of the Cold War and DOD’s goals to

downsize and reshape force structures, DOD began to outsource some of the

services that support the operation of military dining facilities. Because of the

1974 Amendments to the Act and the addition of “operation of cafeterias” to the

scope of “vending facilities,” SLAs like Colorado were awarded contracts for the

operation of military dining facilities.

      57.     DOD maintains that despite these dining facility contracts with

civilian companies, DOD retains the overall management role for operation of

military dining facilities. The dining facility contracts are operated jointly by the

civilian contractor and the military installation.

       2.       Schriever should have established a competitive range and
                             awarded Colorado the contract.

      58.     The Air Force is charged with establishing Randolph-Sheppard

vending facilities, such as cafeterias, wherever feasible. 20 U.S.C. § 107(b)(2).

      59.     The Air Force violated its duty to fairly determine if it were feasible

                                           19
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 20 of 27




for Colorado and its blind vendor to operate the Contract.

        60.   The feasibility standard for cafeterias is if the blind vendor can

provide satisfactory service at a reasonable price. Id. at 107d-3(e).

        61.   Satisfactory service is not an issue.

        62.   “The [Act’s] regulations place a high degree of trust in contracting

officers to assure that they negotiate and award contracts consistent with the

intent of the Act.” 1 “Considering the clear intent of the Act, the determining

factor for judging whether a proposal [of the SLA] should be within the

competitive range is if the offer can be made acceptable by conducting

meaningful discussions….A proposal must be considered within the competitive

range unless it is technically inferior or contains unduly high prices… that the

possibility of being made acceptable through meaningful negotiations is

precluded.” Id. at 36. “When a proposal submitted by the SLA is determined to

be within the competitive range, the contract will be awarded to the SLA.” Id. at

37.

        63.   Colorado has been providing satisfactory service at a fair price for

over 15 years. Colorado submitted a bid lower than the government’s own



1     Administration of the Randolph-Sheppard Vending Program by Federal
      Property Managing Agencies, May 1988 at 34.
                                          20
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 21 of 27




estimate of a fair price to operate the contract. It was feasible they could operate

the contract at a fair price.

      64.    However, Schriever AFB failed to establish a competitive range for

the Solicitation to even confirm that Colorado’s price was reasonable. Instead,

Schriever AFB ignored the Act’s priority and added a 10% HUBZone preference

to Colorado’s proposed price. Although Schriever AFB admitted that Colorado’s

proposed price was 1.53% below the independent government estimate and that

the price was “affordable and balanced,” Schriever AFB nonetheless awarded the

contract to the low bidder in violation of priority afforded by the Act.

      65.    Furthermore, the primary cost of this contract is labor. The process

for developing a reasonable price for labor is to determine the number of meals

to be served, determine the staffing to accomplish the tasks necessary to serve

the meals, and apply the union wage rates to the staffing. The Act’s regulations

place a high degree of trust in the contracting officer when that contracting

officer negotiates (conduct meaningful discussions) with Colorado consistent

with the intent of the Act that the blind vendor should be given every

opportunity to show he can operate the contract at a reasonable cost. Labor

rates are largely set by union contract. If Colorado were eliminated because of

cost considerations, Defendants violated the Act by not placing Colorado within


                                         21
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 22 of 27




the competitive range and conducting meaningful discussions with Colorado to

determine if it were possible for Colorado to provide a fair price.

 B.    Colorado and its Blind Vendor will suffer irreparable harm if an
                           injunction is not issued.

      66.    Colorado will be irreparably harmed should Defendants transition

this contract to another bidder before Colorado has an opportunity to pursue its

arbitration rights under the Act. The food service contract at Schriever AFB

represents a significant source of revenue for Colorado and its blind vendor.

Sovereign immunity bars an award to Colorado or its blind vendor for monetary

damages for a violation of the Act. Therefore, Colorado and its blind vendor have

no recourse if Colorado is not able to enjoin Defendants from transitioning this

contract pending the outcome of the arbitration.

      67.    Additionally, Colorado will suffer irreparable harm that cannot be

compensated in money damages should Defendants transition this contract

before the DOE arbitration proceeding is concluded. Colorado will lose its status

as the incumbent contractor and will also lose a substantial number of team

members from its team of workers currently performing under the incumbent

contract. Loss of incumbent status constitutes irreparable harm.

      68.    Colorado would also be irreparably harmed if the transition moves

forward on August 28 because the transition would permit the new company to

                                         22
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 23 of 27




learn Colorado’s confidential operational information and trade secrets. As part

of the transition, the new contractor will be permitted to physically observe

Colorado’s operations, talk to employees and management, and obtain other

confidential operational information, including confidential cost control and

scheduling measures that it would not otherwise be able to obtain. This would

prejudice Colorado and its teaming partner as that information could be used to

their disadvantage in future competitive bidding situations

      69.   Colorado will also suffer irreparable harm by being denied the

contract priority right that Congress established for it under the Act. The denial

of this right cannot be fully compensated by money damages. Furthermore,

public policy favors economic stability and opportunities for the blind, matters

not otherwise compensable by monetary damages.

       C.    Granting the injunction will not cause harm to others.

      70.   There will not be substantial harm to Defendants or others during

the time a preliminary injunction is in effect. Colorado can and will continue to

provide all required full food services at Schriever AFB until such time as the

DOE arbitration concludes and will do so under the terms of the incumbent

contract.

      71.   This does not prejudice Defendants or require that Defendants


                                        23
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 24 of 27




violate other procurement laws since the Act expressly permits Defendants to

enter into direct negotiations with Colorado for continued services, if necessary.

See 34 C.F.R. § 395.33(d).

            D.      Impact of an injunction upon the public interest.

      72.        The impact on the public’s interest is adverse only if a preliminary

injunction is not issued. During the time an injunction is in place, the immediate

“public”, that is, Defendants, will continue to receive the same full food services

from Colorado that it currently receives. Benefits to the wider public would

continue to be served during the time an injunction is in effect, as the purposes

of the Act to provide gainful employment for qualified blind vendors would

continue to be fulfilled.

      73.        Furthermore, the public interest is met by allowing Colorado the

time necessary to resolve its dispute with Defendants through the arbitration

procedure mandated by Congress under the Act. Here, the only effect of granting

a temporary restraining order and preliminary injunction will be to preserve the

status quo pending the outcome of the arbitration with Defendants. Thus, all the

equities and other relevant factors weigh heavily in favor of granting the

requested injunction. Colorado has everything to lose if this relief is not granted,

but Defendants will lose nothing if an injunction is granted.


                                            24
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 25 of 27




      74.   For the foregoing reasons, Colorado respectively submits that no

bond or security is necessary for a Preliminary Injunction to issue and requests

that such requirement under FED. R. CIV. PROC. 65(c) be waived.

                                VIII. PRAYER

      Colorado seeks the following relief with this Complaint:

            1.    A temporary restraining order and preliminary
                  injunctive relief which enjoins Defendants, its agencies
                  and departments, from continuing with the ongoing
                  procurement activity identified in Solicitation No.
                  FA255020R0010, including making any transition in
                  connection with the Solicitation until such time as the
                  DOE arbitration proceeding required by the Act is
                  concluded; and

            2.    Colorado also requests such relief as this Court deems
                  just and appropriate.

Dated:      August 25, 2020.

                                    Respectfully submitted,

                                    PHILIP J. WEISER
                                    Attorney General


                                    /s/ Katie Allison
                                    Katie Allison, 39430
                                    Senior Assistant Attorney General
                                    John August Lizza, 14771
                                    First Assistant Attorney General
                                    Office of the Colorado Attorney General
                                    State Services Section
                                    1300 Broadway, 6th Floor

                                       25
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 26 of 27




                                 Denver, CO 80203
                                 Telephone: 720.508.6158, 720.508.6160
                                 john.lizza@coag.gov
                                 katie.allison@coag.gov

                                 Attorneys for Plaintiff the State of Colorado




                                    26
Case 1:20-cv-02587-NRN Document 1 Filed 08/25/20 USDC Colorado Page 27 of 27




                          CERTIFICATE OF SERVICE

           I certify that I served the foregoing Complaint upon all parties herein
   by e-filing with the CM/ECF system maintained by the court, or by
   electronic mail, or by depositing copies of same in the United State mail,
   first-class postage prepaid, at Denver, Colorado, this 25th day of August,
   2020 addressed as follows:

      Jane E. Bobet
      Assistant United States Attorney
      United States Attorney’s Office
      1801 California Street, Suite 1600
      Denver, CO 80202
      jane.bobet@usdoj.gov


                                         /s/ Susan Gowan
                                           Original signature on file at the
                                           Colorado Attorney General’s Office




                                         27
